Citation Nr: 0632377	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  04-03 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased disability rating for service-
connected lumbosacral strain, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran had several periods of active duty for training 
from 1964 through 1968, and had active duty service from 
April 1969 to September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York, which denied the veteran's claim 
for entitlement to a compensable disability rating for his 
service-connected lumbosacral strain.  The veteran initiated 
an appeal to that decision by filing a September 2003 Notice 
of Disagreement(NOD), and the RO issued a Statement of the 
Case (SOC) in December 2003, which increased the veteran's 
disability rating to 10 percent.  The veteran perfected the 
Appeal in February 2004, so his appeal continues.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

The veteran's service-connected lumbosacral strain is not 
shown to be productive of any of the following 
symptomatology: muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position; 
moderate limitation of motion; forward flexion less than 60 
degrees; combined range of motion less that 120 degrees; or 
muscle spasm or guarding, severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
10 percent for service-connected lumbosacral strain have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 
(2003); 38 C.F.R. §  4.71a, Diagnostic Code 5237 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the severity of his service-
connected lumbosacral strain is greater than the assigned 
disability rating reflects.  The March 2004 Statement of 
Accredited Representative in an Appealed Case states that the 
veteran specifically contends that he is entitled to a 20 
percent disability rating.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In addition, the evaluation of the same disability 
under various diagnoses, and the evaluation of the same 
manifestations under different diagnoses, are to be avoided.  
38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, 
however, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In considering this appeal, the Board notes that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 requires consideration of functional loss due 
to pain and weakness, causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

In accordance with a January 1969 RO rating decision, the 
veteran was awarded service-connection for lumbosacral 
strain, and assigned a 10 percent rating therefor.  In 
October 1984 the RO rendered a rating decision reducing the 
veteran's disability rating to noncompensably disabling.  
During the pendancy of the appeal, the RO issued a Statement 
of the Case (SOC) in December 2003, which increased the 
veteran's disability rating to 10 percent.

The relevant medical evidence consists of a February 2003 VA 
examination report, which notes that the veteran's claims 
file and computerized medical records were reviewed.  
Physical examination of the back did not reveal any 
deformity, but there was tenderness over the left 
paravertebral muscles.  Range of motion was as follows:  
forward flexion to 80 degrees; extension to 30 degrees, with 
pain from 20 to 30 degrees; left and right side bends to 30 
degrees; and left and right rotation to 30 degrees.  The 
examiner noted that in testing for pain, weakness, 
fatiguability, and incoordination, repetitive use reduced 
forward flexion to 70 degrees.  The veteran could heel and 
toe walk, and he was able to do sitting straight leg raises 
to 90 degrees.  Sensory examination was normal to gross 
touch.  A contemporaneous VA radiology report revealed 
"facet joint arthropathy at L5-S1 bilaterally.  Minimal 
dextroscoliosis to be excluded.  Examination otherwise 
unremarkable." 

In evaluating the veteran's claim, the Board notes that the 
schedular criteria by which the veteran's service-connected 
lumbosacral strain may be rated changed during the pendency 
of the veteran's appeal.  See 68 Fed. Reg. 51454- 51458 
(August 27, 2003) (effective September 26, 2003) (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  At that time 
Diagnostic Code 5295 was changed to Diagnostic Code 5237.

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise. Accordingly, the rule 
adopted in Karnas no longer applies in determining whether a 
new statute or regulation applies to a pending claim.  Id.  
However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation. Thus, the 
rule that the veteran is entitled to the most favorable of 
the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after September 26, 2003 (i.e., the effective 
date of the new regulation).  Therefore, the Board addresses 
herein whether: (1) the veteran is entitled to a higher 
rating under the old criteria, and (2) whether, for the 
period on and after September 26, 2003, the veteran is 
entitled to a higher rating under the new criteria.  It is 
noted that the effective date of any rating assigned under 
the revised schedular criteria may not be earlier than the 
effective date of that change; the Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of change. VAOPGCPREC 3- 2000, 65 Fed. Reg. 
33,421 (2000).

Upon review of all the evidence in conjunction with the 
applicable laws and regulations, under either the old or 
revised criteria, the Board finds that a disability rating in 
excess of 10 percent is not warranted.  

Prior to September 26, 2003, the veteran's service-connected 
lumbosacral strain is rated under 38 C.F.R. § 4.71a, 5295, 
which sets forth the criteria for rating lumbosacral strain.  
A 20 percent rating is for application when there is muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  A 10 percent 
rating is assignable when there is characteristic pain on 
motion.  Alternatively, the veteran's disability may be rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5292, which provides 
criteria for rating the veteran's disability on the basis of 
limitation of motion.  Under this regulation, a 10 percent 
disability rating is assignable for slight limitation of 
motion.  The next higher rating is 20 percent, which is for 
application when there is moderate limitation of motion.  

In applying the old criteria of Diagnostic Code 5295, the 
symptoms experienced by the veteran are consistent with 
characteristic pain on motion, as observed and reported by 
the VA examiner in February 2003.  The assignment of a 20 
percent disability rating under Diagnostic Code 5295 is not 
warranted because there is no medical evidence that the 
veteran suffers from muscle spasm on extreme forward bending 
and loss of lateral spine motion, unilateral, in standing 
position.  

Alternatively, the medical evidence of record does not show 
that the veteran suffers from more than slight limitation of 
motion under Diagnostic Code 5292.  The February 2003 VA 
examination report shows that the veteran had no limitation 
of motion or pain on motion when performing left and right 
side bends or left and right rotation.  Extension was full, 
with pain from 20 to 30 degrees, and forward flexion was 
nearly full to 80 degrees, with pain from 70 to 80 degrees.  
See 38 C.F.R. § 4.71a, Plate V (2006).  In view of the 
veteran's ability to maintain nearly full range of motion of 
the lumbar spine, it appears that the currently assigned 10 
percent rating for slight limitation of motion already 
encompasses the application of reasonable doubt in the 
veteran's favor.  Therefore, increasing the veteran's 
disability rating to 20 percent for moderate limitation of 
motion under the old criteria is not warranted under the 
circumstances.  

The Board has also considered applying Diagnostic Codes 5285, 
5286, 5289, and 5293, in effect prior to September 26, 2003, 
as they related to disabilities affecting the lumbar spine 
and provide for ratings in excess of 10 percent.  However, as 
the veteran is not shown to either suffer from, or be 
service-connected for the residuals of a vertebra fracture, 
ankylosis, or intervertebral disc syndrome, these provisions 
are inapplicable.   

Under 38 C.F.R. § 4.71a (as in effect as of September 26, 
2003), Diagnostic Code 5237 (lumbosacral strain), is rated 
under the "General Rating Formula for Diseases and Injuries 
of the Spine." The General Rating Formula provides that a 20 
percent evaluation is warranted for the following: forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or combined range of motion 
less that 120 degrees; or muscle spasm or guarding, severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis. 

Under 38 C.F.R. § 4.71a, Plate V, and Note 2 (as in effect 
September 26, 2003), normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.

Mechanical application of the General Rating Formula under 
Diagnostic Code 5237 does not provide for a rating in excess 
of the currently assigned 10 percent because the veteran's 
forward flexion is greater than 60 degrees and because the 
combined range of motion is greater than 120 degrees, nor is 
the veteran shown to suffer from muscle spasm or guarding, 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  While the February 2003 radiology report 
suggested that there may be minimal dextroscoliosis, such a 
spinal deformity was not confirmed, and there was no 
pathological evidence of it on contemporaneous physical 
examination.  Therefore, assignment of the next higher 
rating, 20 percent, is not warranted under the circumstances 
of this case.

In addition, as the veteran is not shown to suffer from 
ankylosis, a higher rating that may be permitted therefor is 
not available under the General Rating formula.  And as the 
veteran is not service-connected for intervertebral disc 
syndrome, the assignment of a higher rating under Diagnostic 
Code 5243 is not for application.

In rendering this decision, the Board has taken into the 
consideration functional loss as may be due to the objective 
evidence of pain on motion, fatigue, lack of endurance, and 
weakness, as required by 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, the Board finds that 
under the old and new schedular criteria, such symptoms are 
encompassed by the assigned 10 percent rating and do not 
cause additional disability than is already accounted for.  

Consideration has also been given to providing the veteran a 
higher ratings for his service-connected lumbosacral strain 
on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1) 
(2004).  In this connection, the veteran has claimed that his 
service-connected lumbosacral strain has worsened to the 
point that it prevents him from working and that he receives 
disability benefits from the Social Security Administration 
(SSA).  VA attempted to obtain relevant records from the SSA, 
but the SSA responded by letter dated July 29, 2005, that 
such records were destroyed. The Board emphasizes that the 
Schedule for Rating Disabilities is based on the average 
impairment of earning capacity resulting from a service-
connected disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  
As the evidence of record does not document that this case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, referral 
for an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) is not applicable under the circumstances.  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a disability rating in excess of the 
currently assigned 10 percent disability rating for service-
connected lumbosacral strain.  As such, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

In rendering this decision, the Board has considered the 
Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).


VA satisfied its duty to notify by means of two letters from 
the AOJ to the appellant that were issued prior to the 
initial AOJ decision, dated in June 2002 and July 2002.  The 
letter informed the appellant of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession to 
the AOJ.  

Moreover, the veteran was afforded a meaningful opportunity 
to present evidence and argument and to participate in his 
appeal.  In this case, the veteran provided written 
statements, presented private medical evidence, and he was 
afforded a VA examination.  VA also attempted to obtain 
private medical records and information from the Social 
Security Administration.  In the December 2003 Statement of 
the Case (SOC), the veteran was again informed of all the 
applicable laws and regulations pertinent to his claim and 
the reasons his claim was denied.  Accordingly, Board holds 
that the veteran, in fact, was provided with a meaningful 
opportunity to participate in his claim by VA.  All available 
VA and other records that are known to be relevant and that 
still exist have been obtained and considered by the AOJ and 
the Board consistent with the duty to assist the veteran in 
compliance with 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
The veteran presented written arguments in support of his 
claims and was assisted by his accredited representative.  
Thus, the Board concludes that any defect in notice, if it 
were held to exist, would be rendered harmless in the present 
case. Mayfield v. Nicholson, 19 Vet. App. 103 (2005) rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  As all the 
requirements of the duty to notify and assist the veteran 
have been met, appellate review is appropriate.




ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected lumbosacral strain is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


